      CASE 0:21-cv-00053-WMW-ECW Doc. 29 Filed 01/25/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


   Minnesota Auto Dealers Association,

                      Plaintiff,
                                               Case No. 21-cv-53-WMW-ECW
         v.

   State of Minnesota, by and through the
   Minnesota Pollution Control Agency and
   the Minnesota Pollution Control Agency
   Commissioner Laura Bishop,

                      Defendants.



               NOTICE OF HEARING ON MOTION TO DISMISS

Per Local Rule 7-1(c), PLEASE TAKE NOTICE that the hearing on the above-titled
motion will be held at 11:00 AM Central Standard Time on February 17, 2021.



                                         Respectfully submitted,

Dated: January 25, 2021                  KEITH ELLISON
                                         Attorney General
                                         State of Minnesota

                                   By:   /s/ Peter N. Surdo
                                         PETER N. SURDO
                                         Atty. Reg. No. 0339015
                                         Special Assistant Attorney General
                                         445 Minnesota Street, Suite 1400
                                         St. Paul, Minnesota 55101
                                         (651)757-1061
                                         peter.surdo@ag.state.mn.us

                                         ATTORNEYS FOR STATE OF MINNESOTA

                                           1
